PER CURIAM.
In this appeal, the Department of Revenue argues that the Administrative Law Judge erred by concluding that the Division of Administrative Hearings (DOAH) lacked subject-matter jurisdiction to establish Appellee’s child support obligation because a dissolution action addressing child support was pending between the parents in circuit court. The Department is correct. Because there was no court order of support in effect, and Appellee had not timely opted out of the administrative proceeding, DOAH had concurrent jurisdiction to establish Appellee’s child support obligation and a support order should have been entered. See § 409.2563(2)(a), (c), Fla. Stat. (2016); Fla. Dep’t of Revenue v. Van Edwards, 214 So.3d 800, 2017 WL 1372663 (Fla. 1st DCA Apr. 13, 2017); Dep’t of Revenue v. Graczyk, 206 So.3d 157, 161 (Fla. 1st DCA 2016). Accordingly, we REVERSE and REMAND for further proceedings.
WOLF, RAY, and BILBREY, JJ., CONCUR.